Citation Nr: 0217056	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  00-08 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased evaluation for Achilles 
tendonitis of the left ankle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from August 1955 to 
July 1958, and from May 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied an increased rating for 
Achilles tendinitis, evaluated as 10 percent disabling.

In February 2000, the veteran testified before a Hearing 
Officer at the VARO in Newark, NJ.  A Supplemental Statement 
of the Case (SSOC) was issued in April 2000.  In July 2000, 
the veteran testified before the undersigned Member of the 
Board during a Travel Board hearing at the RO.

This claim was previously before the Board in April 2001, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case has returned to the Board for 
adjudication.  

FINDINGS OF FACT

The veteran's left ankle tendonitis, to the extent currently 
shown, is manifested by no more than moderate limitation of 
motion without pain, no evidence of swelling, and tenderness 
over the anterior aspect of the ankle only.  X-ray films do 
not currently reveal the presence of left ankle arthritis.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
rating for left ankle tendonitis have not been met.  38 
U.S.C.A. §§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5270, 5271, 5024 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence, and to assist claimants in obtaining evidence.  
The regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the appellant's claim 
include the establishment of specific procedures for 
advising the claimant and his  representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status 
of those efforts, and an enhanced requirement to provide a 
VA medical examination and/or obtain a medical opinion in 
cases where such a procedure is necessary to make a decision 
on a claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of a 
detailed statement of the case issued in February 2000 and 
supplemental statements of the case issued in August 2000 
and June 2002, of the pertinent law, and what the evidence 
must show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this 
matter.  

In February 2002, the RO wrote to the veteran notifying him 
of the provisions of the VCAA, the opportunity to submit 
additional evidence, and the assistance available to help 
him obtain evidence in support of his claim.  See Quartuccio 
v. Principi, 16 Vet. App, 183, 187 (2002) (noting that VA 
must advise claimants as to the evidentiary development 
requirements of the VCAA).  The Board also notes that this 
claim was remanded by the Board in April 2001 and that 
additional evidence was received pursuant to that remand.

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed.  Thus, the Board 
believes that we may proceed with a decision on this issue, 
without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that a veteran 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In an April 1959 rating action, the RO granted entitlement 
to service connection for bilateral residuals of Achilles 
tendonitis, for which a 10 percent evaluation was assigned 
effective from August 1, 1958.  The RO concluded that the 
condition might have been developmental in origin, but 
conceded that it had been aggravated in service.

A VA examination was conducted in January 1961, at which 
time a diagnosis of a history of bilateral Achilles 
tendonitis, not found on examination, was made.  By rating 
action of February 1961, a reduction to a noncompensable 
evaluation for residuals of bilateral Achilles tendonitis 
was made effective from April 6, 1961.  That evaluation 
remained in effect for more than 35 years.

A VA examination report dated in February 1999 reflects that 
the veteran had complaints of pain in the left Achilles 
tendon, since service.  An evaluation of the left ankle 
showed no chronic or active inflammatory signs or swelling 
in the area of the Achilles tendon.  Some tenderness was 
present.  Range of motion was within normal limits.  By 
rating action of July 1999, a 10 percent evaluation was 
granted for left Achilles tendonitis, under Diagnostic Code 
(DC) 5024.  A noncompensable evaluation was continued for 
right Achilles tendonitis.  Thereafter, the veteran filed a 
claim for an increased evaluation for left ankle tendonitis.

VA medical records reflect that, in May 1999, the veteran 
was seen due to complaints of left heel pain.  X-ray films 
revealed a heel spur.  A July 1999 record reflects that an 
assessment of peroneal tendonitis was made and that an 
Arizona brace was prescribed.  An October 1999 record 
indicates that the veteran was seen for a follow-up visit 
regarding his left foot pain.  An MRI was negative.  It was 
noted that he had been weaned from a Cam-walker to an 
aircast during his previous visit.  At that time he 
complained of morning tightness and pain.  An assessment of 
left foot plantar pain with mild Achilles tendonitis was 
made. 

In a November 1999 rating action, the RO denied an 
evaluation in excess of 10 percent for left Achilles 
tendonitis. 

The veteran provided testimony at a hearing held at the RO 
in February 2000.  He testified that, in July 1999, a Cam-
walker was issued due to tendonitis of the left ankle.  He 
stated that he could freely take it on and off, and that he 
wore it during the day and wore a different orthopedic 
device while sleeping to keep his foot at a 90 degree angle 
and prevent it from bending forward.  

The record contains an April 2000 statement from a VA 
doctor.  The doctor stated that the veteran had chronic 
tendonitis of the left Achilles tendon.  He explained that 
the condition had not responded well to therapy, including 
Cam-walker immobilization.  The doctor stated that physical 
therapy and medication would be continued to give the 
veteran the most symptom-relief possible.  A VA medical 
record dated in April 2000 indicates that the veteran was 
seen due to chronic left Achilles tendonitis which he 
reported was affecting his work.  The record revealed  that 
he had been wearing a Cam-walker for 3 months as well as 
wearing night splints.  X-ray films were negative for bone 
spurring.  An impression of left Achilles tendonitis was 
made.  In May and June 2000, he continued to be treated for 
left Achilles tendonitis.

The veteran presented testimony at a hearing held before the 
undersigned Member of the Board in July 2000.  He indicated 
that he received all of his treatment for left ankle 
problems from VA.  He stated that he had been prescribed and 
was using an air cast since July 1999, but had stopped using 
it about a month before the hearing.  It was noted that the 
veteran was in a wheelchair, and he testified that this was 
due to a fall in the bathtub due to a stroke which occurred 
in June 2000, resulting in a injured left leg.  The veteran 
indicated that the left ankle was aggravated at that time.  
He explained that he was receiving physical therapy three 
days a week.  

VA medical records reveal that the veteran sustained a fall, 
hitting his head, in June 2000.  He was treated throughout 
July, August, and September 2000 for various conditions, 
including weakness of the left lower extremity, and 
underwent a substantial amount of physical therapy.  The 
records show that the veteran sustained an ankle injury due 
to a fall in September 2000.  Left ankle swelling, pain, and 
tenderness were shown.  X-ray films were negative for a 
fracture, but revealed a heel spur.  An entry dated later in 
September revealed that the veteran felt that he was doing 
better and that he felt stronger with therapy.  An 
impression of status post fall, with left ankle contusion 
and sprain was made at that time.  A history of left 
Achilles tendonitis was also noted at that time.  An October 
2000 record, indicates that the veteran had a history of 
left Achilles tendonitis which was successfully treated with 
a Cam-walker.  Records dated in November 2000 show that the 
veteran complained of pain and weakness related to his left 
ankle sprain.  

A VA examination of the joints was conducted in May 2002, at 
which time the veteran complained of swelling and weakness 
of the left ankle.  He denied having any pain, and it was 
noted that there had been no surgical intervention.  An 
evaluation of the left ankle revealed no abnormal alignment, 
no swelling of the Achilles tendon, and no edema of the left 
foot and ankle.  There was no tenderness on palpation of the 
Achilles tendon, although tenderness of the anterior aspect 
of the ankle was noted.  Active range of motion testing 
revealed dorsiflexion of 10 degrees without pain, and 
plantar flexion of 42 degrees without pain.  Passive range 
of motion testing revealed dorsiflexion of 10 degrees with 
pulling sensation, and plantar flexion of 44 degrees without 
pain.  The veteran was able to ambulate without assistive 
devices.  The examiner concluded that there was no sign of 
acute Achilles tendonitis, bilaterally.

III.  Pertinent Law and Regulations

The VA Schedule for Rating Disabilities (Rating Schedule) is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The percentage 
ratings represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.

Disability ratings are determined by evaluating the extent 
to which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Rating Schedule.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  38 
U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation 
in accordance with changes in a veteran's condition.  Thus, 
it is essential that the disability be considered in the 
context of the entire recorded history when determining the 
level of current impairment.  38 C.F.R. § 4.1.  
Nevertheless, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  The functional loss may 
be due to absence of part, or all, of the necessary bones, 
joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Court of Appeals for Veterans Claim has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on 
functional loss due to pain or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001).  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity.  With regard to the 
exceptional case where the schedular evaluations are found 
to be inadequate, the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as 
to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).

IV.  Analysis

The RO has assigned a 10 percent evaluation for the 
veteran's left ankle disorder, characterized as Achilles 
tendonitis, in accordance with the criteria set forth under 
DC 5024.  The veteran's Achilles tendonitis is evaluated 
under DC 5024 by analogy to tenosynovitis.  The Board notes 
that the diseases under Codes 5013 through 5024 will be 
rated on limitation of motion of the affected parts, as 
arthritis, degenerative, except for gout, which will be 
rated under DC 5002. 

Under Diagnostic Code 5271, a 10 percent evaluation is for 
assignment with moderate limitation of ankle motion, and a 
20 percent evaluation for marked limitation of motion.  
Plates I and II provide a standardized description of joint 
motion measurement that for the ankle, is dorsiflexion 0 to 
20 degrees and plantar flexion 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II.

Ankylosis of the ankle in plantar flexion at more than 40°, 
or in dorsiflexion at more than 10° or with abduction, 
adduction, inversion or eversion deformity shall be rated 40 
percent.  In plantar flexion, between 30° and 40°, or in 
dorsiflexion, between 0° and 10°, a 30 percent rating may be 
assigned. Ankylosis in plantar flexion, less than 30° shall 
be rated 20 percent.  Diagnostic Code 5270.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is shown to be X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups and there are occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.  
The shoulder, elbow, wrist, hip, knee, and ankle are 
considered to be major joints for the purpose of rating 
disability for arthritis.  38 C.F.R. § 4.45.

In reviewing the medical evidence, particularly the 
veteran's most recent VA examination, dated in May 2002, the 
Board notes there is no evidence of left ankle arthritis.  
On clinical evaluation, his left ankle had nearly full range 
of motion in plantar flexion, without pain.  Dorsiflexion 
was somewhat limited to 10 degrees, without pain, but with 
some pulling sensation.  The Board has reviewed other 
evidence, including VA medical records dated from 1999 to 
2001, which reflect that the veteran's tendonitis was 
problematic and active during 1999 and 2000, during which 
time it was treated with a Cam-walker and physical therapy.  
However, records dated from October 2000 forward indicate 
that the tendonitis had resolved, and thereafter it is 
mentioned by history only.

Given the lack of current arthritic findings or evidence of 
any more than moderate limitation of motion, the Board finds 
the veteran does not warrant a higher evaluation under DC 
5024-5003, or under those rating criteria which specifically 
evaluate limitation of motion of the ankle.  See DCs 5270 
and 5271 for ankylosis and limitation of motion of the 
ankle.

The Board has also considered the applicability of the 
precedential judicial decision in DeLuca v. Brown, 8 Vet. 
App. 202, 207 (1995), wherein the Court held that a 
particular diagnostic code which rates on the basis of range 
of motion must be applied in conjunction with 38 C.F.R. §§ 
4.40, 4.45, as to additional factors affecting limitation of 
motion.  We have evaluated this case in view of the 
extensive discussion of 38 C.F.R. §§ 4.40 and 4.45 in the 
DeLuca decision, as well as under 38 C.F.R. § 4.59, in full 
awareness that the impact of pain must be factored into an 
overall disability rating.  The principal requirement of 
DeLuca and the regulations is that we consider flare-ups, 
weakness, pain on movement, etc., and not simply rate on 
limitation of motion objectively demonstrated on VA 
examination.  

The most recent VA examination, conducted in May 2002, 
revealed only there was discomfort, described as pulling on 
passive testing of dorsiflexion, during range of motion 
testing.  The veteran specifically denied having any pain or 
pulling during active range of motion testing.  The 
examination revealed no edema, tenderness of the anterior of 
the ankle only, and ambulation without an assistive device.  
Although the veteran complained of swelling and weakness of 
the left ankle upon examination, these symptoms were 
essentially not clinically objectively shown.  As noted 
previously, additional probative evidence consisting of VA 
medical records dated from 1999 to 2001 did reflect symptoms 
of swelling and pain related to tendonitis in 199 and 
through September 2000.  However, the records reflect that, 
by October 2000, tendonitis and its related symptoms had 
resolved and that the pain and problems the veteran 
experienced from October 2001 forward were due to a left 
ankle sprain.  In sum, the evidence does not reflect that 
pain and functional impairment attributable to left ankle 
tendonitis are shown to any significant degree, so as to 
warrant an increased evaluation based on those factors.

Thus, with respect to the veteran's service-connected left 
ankle, we note that the higher of two ratings is to be 
assigned only where the overall disability picture more 
nearly approximates the criteria for such a rating.  See 38 
C.F.R. § 4.7.  In view of the medical evidence before us, it 
is the Board's judgment that the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's left ankle tendonitis.  38 C.F.R. § 4.71a, DC 
5024.

In reaching this decision, we have considered the potential 
application of the other various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
condition, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  Furthermore, the Board finds in this 
case that the evidence does not present an unusual 
disability picture so as to render impractical the 
application of the regular schedular standards and warrant 
consideration for referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be 
authorized by the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service).  For 
example, there is no evidence, and no current contention, 
that the veteran's service-connected left ankle tendonitis 
has caused marked interference with his employment or 
necessitated frequent hospitalization.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 
Vet. App. 94-96 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for a left 
ankle tendonitis is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

